Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 12/02/2020.

Reasons for Allowance
Claims 35-74 are allowed; the following is an examiner’s statement of reasons for allowance: claim 35, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. The Examiner presented a suggested amendment on 10/5/2020, mailed on 10/9/2020, where the expression “if” was replaced with non-conditional term “upon”, in order to clarify that the corresponding steps are required to take place.
Boyle et al (patent number 9,253,672), hereinafter Boyle, teaches a network of sensors which can be placed at different locations within a venue, for example, a campus or a building or a shopping mall; these sensors are capable of receiving uplink signals transmitted by each user using a licensed or unlicensed frequency channel, decoding uplink information such as MAC address, RSSI, and a timestamp, in order to tracking location of each user within the venue.
Bae et al (publication number 2013/0077497), hereinafter Bae, teaches a smart phone equipped with a network of sensors, capable of sensing a second transmitter 
Yavuz et al (publication number 2015/0038149), hereinafter Yavuz, teaches a femto cell capable of sensing a mobile terminal transmitting a set of channels on the uplink, and refraining from using the same set of channels when the uplink signal from this mobile terminal is received at the femtocell at a strength above a predefined threshold.
Patel et al (publication number 2012/0039265), hereinafter Patel, teaches in Fig.  6 a mobile network with access points (AP) and access terminals (AT); the AT measures downlink power and, when it exceeds a predefined threshold, provides feedback for the AP to reduce power transmission; Patel involves therefore a primary transmitter and a secondary transmitter which needs to be powered down, similar to the claimed invention.
Yavuz performs the step of determining that a user is transmitting in the one or more frequencies within a given range; Boyle’s network identifies users and the uplink power received from each user with timestamps, within a given area. Bae teaches detecting a user within a predefined range given by the received power exceeding a predefined threshold; Patel teaches identification of a secondary user whose transmit power must be limited, based on comparison with a threshold, as claimed; however, the prior art of record as a whole, cited either alone or in combination, does not teach or suggest 1. determining an interference threshold, based on interfering users; 2. determining that a primary user is transmitting above the threshold; 3. determining a location range and a frequency range of the primary user; 4. identifying a second user not new matter, and has support in Fig. 5 step 520 of the drawings, where the source of interference is powered down.

    PNG
    media_image1.png
    681
    311
    media_image1.png
    Greyscale

All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image2.png
    776
    1416
    media_image2.png
    Greyscale

Step 1: Claims 35-74 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a concept performed in the human mind, such as observation and evaluation, of comparing known values against a threshold to determine whether an event is occurring; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By determining that the at least one primary user is transmitting in the one or more frequencies of the shared spectrum if any of the values determined based on the received signals from the plurality of sensors eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644